975 So. 2d 1246 (2008)
Dexter ROBERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-421.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See J.O.S. v. State, 689 So. 2d 1061 (Fla.1997).
SHAHOOD, C.J., POLEN and MAY, JJ., concur.